DETAILED ACTION
1.	Claims 1-6 are currently pending. The effective filing date of the present application is 8/17/2018. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim sets are directed to methods and systems.
Claim 2 (similarly claims 1 and 3-6) recites a series of steps for processing a payment using internet sites, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. This judicial exception is not integrated into a practical application because receiving a payment request from a user, receiving a vault URL, connecting in response to receiving the vault URL, and transmitting URL POS information or the payment request, wherein manag[ing] the URL POS information or the payment request; receiving the vault URL, connecting to a vault site in response to receiving the vault URL, transmitting TD information, and transmitting a vault URL password (PWD) received from the user;  transmitting a vault URL PWD check result or order details, wherein the TD provides the vault URL PWD check result or the order details to the user, and transmits an order confirmation received from the user, and wherein transmit[ting] a payment order; transferring money to a collection account; and at the collection account, collecting the money, wherein transmit[ting] a payment order result, wherein transmit[ting] a payment result, and wherein provid[ing] the payment result to the user do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 1-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because uniform resource locator (URL) point of sale (POS) system, URL medium, URL vault, vault server, and terminal device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a uniform resource locator (URL) point of sale (POS) system, vault server, and terminal device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting data over a network and MPEP §2106.05(d) (II) (ii) 
Therefore, claims 1-6 are rejected under §101.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2016/0019536 to Ortiz et al. (“Ortiz”).

7.	With regards to claims 1-6, Ortiz disclosed the limitations of,
a uniform resource locator (URL) medium configured to store a vault URL, and transmit the vault URL to a URL point of sale (POS) system or a terminal device (TD) (See [0309]-[0314] discussing the token vault storing tokens, the token referencing an URL, and the transmission of the token to the terminal.) ;
the URL POS system configured to receive a payment request from a user (See [0106] discussing the initiating or completing of a transaction with a user device.), receive the vault URL from the URL medium (See [0309]-[0314] discussing the token vault storing tokens, the token referencing an URL, and the transmission of the token to the terminal.), connect to a vault server (VS) in response to receiving the vault URL, transmit URL POS information or the payment request to the VS, and provide a payment result received from the VS to the user (See [0314]-[0315] discussing the connection forwarding of the token to the server (110) through the POS system and the processing of the transaction and [0255] discussing transaction identifiers and transaction amount, etc. being added to the part of the payment token.);
the TD configured to receive the vault URL from the URL medium, connect to the VS or a vault site in response to receiving the vault URL, transmit TD information to the VS (See [0314]-[0315] discussing the connection forwarding of the token to the server (110) through the POS system from user device.), transmit a vault URL password (PWD) received from the user to the VS, provide a vault URL PWD check result or order details received from the VS to the user, transmit an order confirmation received from the user to the VS, and provide the payment result received from the VS to the user (See Figs. 9 and 10, and [0253] discussing the use of a password for authentication through the user’s device.) ;
the VS configured to connect to the URL POS system in response to receiving the vault URL, receive the URL POS information or the payment request from the URL POS system, connect to the TD in response to receiving the vault URL(See [0314]-[0315] discussing the connection forwarding of the token to the server (110) through the POS system and the processing of the transaction and [0255] discussing transaction identifiers and transaction amount, etc. being added to the part of the payment token.), communicate the vault site or the TD information with the TD (See Figs. 4A-D depicting the communication paths between users device and the server.), receive the vault URL PWD from the TD, transmit the vault URL PWD check result or the order details to the TD (See Figs. 9 and 10, and [0253] discussing the use of a password for authentication through the user’s device.), receive the order confirmation from the TD, transmit a payment order to a URL vault, receive a payment order result from the URL vault, and transmit the payment result to the URL POS system or the TD (See [0257]-[0260] discussing the confirmation of the contents and terms of the order by the user device, application and payment processor, which then the transmits to the server for confirmation, and the path back to the device with payment results e.g., approved or denied. See also [0183] discussing the generation of a receipt for pick up.);
the URL vault configured to receive the payment order from the VS, transfer money to a collection account, and transmit the payment order result to the VS (See [0247] discussing the path of the approved-transaction data set and the transferring of payment to merchant’s payment processor, issuers, or third party applications.); and
the collection account configured to collect the money (See [0182] discussing the acceptance by a bank or financial institution of the payment.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov